Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156637                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156637
                                                                    COA: 333125
                                                                    Cass CC: 15-010146-FC
  LEON WATSON,
           Defendant-Appellant.

  _________________________________________/

         By order of June 15, 2018, the plaintiff was directed to file a supplemental
  response to the application for leave to appeal the August 22, 2017 judgment of the Court
  of Appeals. On order of the Court, the supplemental response having been received, the
  application for leave to appeal is again considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The denial is
  without prejudice to the defendant’s right to file a motion for relief from judgment
  pursuant to MCR Subchapter 6.500 that may include his claims of ineffective assistance
  of appellate counsel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2018
           t1126
                                                                               Clerk